       Case: 1:19-cv-02972-SO Doc #: 16 Filed: 11/20/20 1 of 1. PageID #: 91




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

LAURA K. RHODES                              )    CASE NO. 1:19-CV-02972
                                             )
               Plaintiff,                    )    JUDGE SOLOMON OLIVER, JR.
                                             )
v.                                           )    STIPULATED NOTICE OF
                                             )    DISMISSAL WITH PREJUDICE.
LORAIN COUNTY CHILDREN                       )
SERVICES                                     )
                                             )
               Defendant.                    )

        Plaintiff, Laura K. Rhodes, and Defendant, Lorain County Children Services, by and

through their respective counsel, and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, hereby stipulate that Plaintiff dismisses her Complaint, with prejudice,

remaining court costs to Defendant.

                                                 Respectfully submitted,
CONSOLO LAW FIRM CO., LPA                        MAZANEC, RASKIN & RYDER CO., LPA

/s/ Horace F. Consolo                            /s/ Patricia C. Ambrose Rubright
FRANK CONSOLO [0042455]                          TODD M. RASKIN [0003625]
HORACE F. CONSOLO [0096571]                      PATRICIA C. AMBROSE RUBRIGHT [0009435]
627 West St. Clair Avenue                        100 Franklin’s Row
Cleveland, Ohio 44113                            34305 Solon Road
(216) 696-5400 FAX (216) 696-2610                Cleveland, Ohio 44139
fconsolo@consololaw.com                          (44) 248-7906 FAX (440) 248-8861
hconsolo@consololaw.com                          traskin@mrrlaw.com
Attorneys for Plaintiff Laura K. Rhodes          prubright@mrrlaw.com
                                                 Attorneys for Defendant

     IT IS SO ORDERED.                           DENNIS P. WILL, PROSECUTING ATTORNEY
     /s/ Solomon Oliver, Jr.                     /s/ Daniel F. Petticord
     United States District Judge                DANIEL F. PETTICORD [0060009]
     11/20/2020                                  225 Court Street – 3rd Floor
                                                 Elyria, Ohio 44035
                                                 (440) 329-5455 / FAX (440) 329-5430
                                                 dan.petticord@lcprosecutor.org
                                                 Attorney for Defendant
